DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 – 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 8 & 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. (US 2016/0312941 A1), in view of Meise et al. (US 2020/0886616 A1). 
claim 1, Alavi et al. teach a textile fabric consolidated with a binder system comprising less than 30 dry wt.% polyvinyl alcohol (PVA) (Applicant’s “component a”) (paragraph [0063]), the carbohydrate portion (“component b(i)”) is about 50 – 99 dry wt.% (paragraph [0050]), and crosslinking agent (“component b(ii)”) is 1 – 50 dry wt.% (paragraph [0046]). Therefore, the sum of component (a) and/or (b) is about 51 – 99 wt. %.
The crosslinking agents (Applicant’s “component b(ii)”) are organic compounds that have a first carbon moiety bonded to both an electron withdrawing group (EWG) and at least one alpha-carbon that has at least one acidic hydrogen, which deprotonates from the crosslinking agent to form a nucleophilic carbon (paragraph [0023]), which reacts with a carbonyl carbon on a nearby reducing sugar carbohydrate molecule (paragraphs [0029] & [0047]) to form the cured binder (paragraph [0019]).  The binder composition may comprise exclusively (a minimum of 50% by weight) reducing sugars (excluding one or more non-reducing carbohydrates) (paragraph [0048]). 
Although Alavi et al. teach the presence of secondary crosslinkers are optional (paragraph [0058]), the binder system does not require the presence of an additional crosslinker different from the crosslinking agent (ii) described above. Therefore, the teachings of Alavi et al. meet Applicant’s claim limitation of 0% by weight of component (c) crosslinker.
The binder system may also contain fillers & additives (paragraph [0058]) (Applicant’s 0 wt.% or more “components (d) & (e)”).
Alavi et al. do not teach the degree of saponification of the polyvinyl alcohol.

Therefore, based on the teachings of Meise et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to improve the water solubility of the composition by using polyvinyl alcohol of 90% or more in order in increase the water solubility (absorption of water) of the composite.

Claims 1 – 8 & 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. (US 2016/0312941 A1), in view of Wen et al. (US 2011/0020917 A1) and Meise et al. (US 2020/0886616 A1). 
With regard to claim 1, Alavi et al. teach a textile fabric consolidated with a binder system comprising less than 30 dry wt.% polyvinyl alcohol (PVA) (Applicant’s “component a”) (paragraph [0063]), the carbohydrate portion (“component b(i)”) is about 50 – 99 dry wt.% (paragraph [0050]), and crosslinking agent (“component b(ii)”) is 1 – 50 dry wt.% (paragraph [0046]). Therefore, the sum of component (a) and/or (b) is about 51 – 99 wt. %.
The crosslinking agents (Applicant’s “component b(ii)”) are organic compounds that have a first carbon moiety bonded to both an electron withdrawing group (EWG) and at least one alpha-carbon that has at least one acidic hydrogen, which deprotonates from the crosslinking agent to form a nucleophilic carbon (paragraph [0023]), which reacts with a carbonyl carbon on a nearby reducing sugar carbohydrate molecule (paragraphs [0029] & [0047]) to form the cured binder (paragraph [0019]).  
Alavi et al. teach the presence of secondary crosslinkers are optional (paragraph [0058]), but does not teach the amount of secondary crosslinkers or the composition of the crosslinkers formed of urea-formaldehyde or melanine formaldehyde.
Wen et al. teach materials of fibers and polyvinyl alcohol are preferably crosslinked with crosslinking reagents of hydroxyl reactive material, such as melamine-formaldehyde resin. The crosslinking reagents improve molecular weight, chemical resistance, and overall strength and resistance to mechanical degradation (paragraph [0033] & [0036]). The preferred loading (amount) of crosslinker is greater than 0 and up to 10% wt/wt (wt.%) for improved resistance to mechanical degradation (paragraph [0154]).
Therefore, based on the teachings of Wen et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a secondary crosslinker for improving mechanical degradation of fibers in a polyvinyl alcohol binder, such as melamine-formaldehyde resin in the amount of greater than zero and up to 10 wt.%, 
The binder system may also contain fillers & additives (paragraph [0058]) (Applicant’s 0 wt.% or more “components (d) & (e)”).
Alavi et al. do not teach the degree of saponification of the polyvinyl alcohol.

Therefore, based on the teachings of Meise et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to improve the water solubility of the composition by using polyvinyl alcohol of 90% or more in order in increase the water solubility (absorption of water) of the composite.

With regard to claim 2, Alavi et al. teach a textile fabric consolidated with a binder system comprising less than 30 dry wt.% polyvinyl alcohol (PVA) (Applicant’s “component a”) (paragraph [0063]), which includes Applicant’s claimed range of up to 25% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 3, Alavi et al. teach the carbohydrate portion is about 50 – 99 dry wt.% (paragraph [0050]), which overlaps with Applicant’s claimed range of at least 80Z% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 4, as discussed above, the sum of component (a) and/or (b) taught by Alvi et al. is about 51 – 99 wt.%, which overlaps with Applicant’s claimed prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 5, Alavi et al. teach the quantity of the binder system applied to the textile fabric, determined after drying, is between approximately 0.5 to 50% by weight, more preferably 1 – 10 wt.% (paragraph [0069]).  
With regard to claim 6, Alavi et al. teach the binder composition may exclusively comprise reducing sugars (excluding one or more non-reducing carbohydrates) (paragraph [0048]).
With regard to claim 7, Alavi et al. teach the textile fabric contains one or more types of fibers, including glass fibers, carbon fibers, mineral fibers, stone wool fibers, and organic polymer fibers (paragraph [0069]).
With regard to claim 8, Alavi et al. teach the textile fabric is formed into a mat of woven fabric or nonwoven fabric (paragraphs [0009] & [0083]).

With regard to claim 16, Alavi et al. teach a method for manufacturing a textile fabric consolidated with a binder system comprising the steps of (A) forming a batt/mat/board of woven or no-woven fibers (Applicant’s “textile fabric”) (paragraphs [0078] – [0079] & [0083]), and (B) applying a binder system (paragraph [0083]) comprising less than 30 dry wt.% polyvinyl alcohol (PVA) (Applicant’s “component a”) (paragraph [0063]), the carbohydrate portion (“component b(i)”) is about 50 – 99 dry wt.% (paragraph [0050]), and crosslinking agent (“component b(ii)”) is 1 – 50 dry wt.% 
The crosslinking agents (Applicant’s “component b(ii)”) are organic compounds that have a first carbon moiety bonded to both an electron withdrawing group (EWG) and at least one alpha-carbon that has at least one acidic hydrogen, which deprotonates from the crosslinking agent to form a nucleophilic carbon (paragraph [0023]), which reacts with a carbonyl carbon on a nearby reducing sugar carbohydrate molecule (paragraphs [0029] & [0047]) to form the cured binder (paragraph [0019]).
The binder system may also contain fillers & additives (paragraph [0058]) (Applicant’s “components (d) & (e)”).
Finally, Alavi et al. teach a step (C) of drying and curing the binder (paragraphs [0085] – [0086]).
Alavi et al. do not teach the degree of saponification of the polyvinyl alcohol.
Meise et al. teach multilayer polyvinyl alcohols having a hydrolysis (degree of saponification) up to 90 mol% are generally soluble in cold water, and of about 90 – 99.9 mol% are soluble in hot water (paragraph [0340]).
Therefore, based on the teachings of Meise et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to improve the water solubility of the composition by using polyvinyl alcohol of 90% or more in order in increase the water solubility (absorption of water) of the composite.

With regard to claim 17, Alavi et al. teach a textile fabric consolidated with a binder system comprising less than 30 dry wt.% polyvinyl alcohol (PVA) (Applicant’s prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 18, Alavi et al. teach the textile fabric contains one or more types of fibers, including glass fibers, carbon fibers, mineral fibers, stone wool fibers, and organic polymer fibers (paragraph [0069]).
With regard to claim 19, Alavi et al. teach a method for the manufacture of the textile fabric, wherein the binder system may be applied in one application step, such as in the form of a premixed composition (paragraph [0084]).  

With regard to claim 20, as discussed above for claim 1, Alavi et al. teach a binder system comprising less than 30 dry wt.% polyvinyl alcohol (PVA) (Applicant’s “component a”) (paragraph [0063]), the carbohydrate portion (“component b(i)”) is about 50 – 99 dry wt.% (paragraph [0050]), and crosslinking agent (“component b(ii)”) is 1 – 50 dry wt.% (paragraph [0046]). Therefore, the sum of component (a) and/or (b) is about 51 – 99 wt. %.
The crosslinking agents (Applicant’s “component b(ii)”) are organic compounds that have a first carbon moiety bonded to both an electron withdrawing group (EWG) and at least one alpha-carbon that has at least one acidic hydrogen, which deprotonates from the crosslinking agent to form a nucleophilic carbon (paragraph 
The binder system may also contain fillers & additives (paragraph [0058]) (Applicant’s “components (d) & (e)”).
Alavi et al. do not teach the degree of saponification of the polyvinyl alcohol.
Meise et al. teach multilayer polyvinyl alcohols having a hydrolysis (degree of saponification) up to 90 mol% are generally soluble in cold water, and of about 90 – 99.9 mol% are soluble in hot water (paragraph [0340]).
Therefore, based on the teachings of Meise et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to improve the water solubility of the composition by using polyvinyl alcohol of 90% or more in order in increase the water solubility (absorption of water) of the composite.

Claims 9 & 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. & Meise et al., in view of Shoemake et al. (US 2012/0064323 A1).
Claims 9 & 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al., Wen et al., & Meise et al., in view of Shoemake et al. (US 2012/0064323 A1).
With regard to claim 9, Alavi et al. do not teach the basis weight of the textile fabric formed as a mineral fiber non-woven fabric or a glass fiber non-woven fabric.
Shoemake et al. teach nonwoven fiberglass mats for roofing components (paragraphs [0005] – [0006] & [0085]) comprising binders composed of polyvinyl alcohol (paragraph [0029]) and crosslinked carbohydrate (paragraphs [0048], [0053], & [0059]) 2 (73.25 g/m2) to 2.3 lbs/100ft2 (112.3 g/m2) (paragraph [0089]).
Therefore, based on the teachings of Shoemake et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form fiberglass mats used for roofing components with a basis weight in the range of 73.25 g/m2 to 112.3 g/m2 for sufficient tensile strength needed for resisting wind forces during use as a roofing product.
With regard to claims 11 – 15, the references cited above fail to teach Applicant’s claimed properties of the consolidated textile fabric, such as moisture take-up, specific strength, tensile strength at break, thermal dimension stability, hot tensile strength at elongation.
However, the consolidated textile fabric taught by Alavi et al. & Shoemake et al. encompasses sheets substantially identical to Applicant’s consolidated textile fabric.  Therefore, the consolidated textile fabrics would have the same properties, such as a moisture take-up of less than 1.5% by weight, preferably less than 1.3% by weight, preferably less than 1.2% by weight, most preferred less than 1.1% by weight (claim 11), the consolidated textile fabric has a specific strength of at least 0.3 daN m2/5cm g, preferably at least 0.5 (claim 12), tensile strength at break of at least 50 daN/5cm in MD direction and at least 40 daN/5cm in CD direction (claim 13), a thermal dimension stability (TDS) (md/cd) not more than 1.0/-1,0% (claim 14), a hot tensile strength (md) of 4% elongation of at least 5 daN/5cm, and a hot tensile strength (md) at 15% elongation of at least 15% daN/5cm (claim 15).
prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. & Meise et al., in view of Kelly (US 2009/0169867 A1).
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al., Wen et al., & Meise et al., in view of Kelly (US 2009/0169867 A1).
With regard to claim 10, Alavi et al. do not teach the basis weight of the textile fabric as a non-woven fabric formed from synthetic polymers.
Kelly teaches a consolidated composite nonwoven webs composed of spunbond synthetic fibers used for roofing materials, such as shingles (paragraphs [0002], [0003] & [0019] & [0061]) comprising binder composed of carbohydrate (paragraph [0037]).  The webs preferably have a base weight of less than about 100 g/m2 (paragraph [0061]).
Therefore, based on the teachings of Kelly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form fiberglass mats used 2 for use as a roofing product, such as a shingle.
With regard to claims 11 – 15, the references cited above fail to teach Applicant’s claimed consolidated textile fabric, such as moisture take-up, specific strength, tensile strength at break, thermal dimension stability, hot tensile strength at elongation.
However, the consolidated textile fabric taught by Alavi et al. & Kelly encompasses sheets substantially identical to Applicant’s consolidated textile fabric.  Therefore, the consolidated textile fabrics would have the same properties, such as a moisture take-up of less than 1.5% by weight, preferably less than 1.3% by weight, preferably less than 1.2% by weight, most preferred less than 1.1% by weight (claim 11), the consolidated textile fabric has a specific strength of at least 0.3 daN m2/5cm g, preferably at least 0.5 (claim 12), tensile strength at break of at least 50 daN/5cm in MD direction and at least 40 daN/5cm in CD direction (claim 13), a thermal dimension stability (TDS) (md/cd) not more than 1.0/-1,0% (claim 14), a hot tensile strength (md) of 4% elongation of at least 5 daN/5cm, and a hot tensile strength (md) at 15% elongation of at least 15% daN/5cm (claim 15).
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by In re Best, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant argues, “Alavi fails to disclose the use of a crosslinker that includes a synthetic resin based on one or both of urea-formaldehyde and melamine-formaldehyde as presently claimed” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim requires “…a binder system comprising…(c) 0 to 10 % by weight of crosslinker, said crosslinker being different from the crosslinking agent (ii) above and comprising a synthetic resin based on one or both of urea-formaldehyde and melamine-formaldehyde,…” In other words, contrary to Applicant’s argument, Applicant’s claimed binder does not require the presence of an additional crosslinker different from the crosslinking agent. Therefore, the current rejection is maintained.
Second, a new rejection has been made in view of Wen et al., as discussed above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781